                                                                                                   Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                                 2016-CV11902

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPEDENCE

 BENJAMIN A. CLARK,                              )
                                                 )
                          Plaintiff,             )
 v.                                              )
                                                 )
 FEDEX GROUND PACKAGING                          )
 SYSTEMS, INC.                                   )
 Serve Registered Agent:                         )
 The Corporation Company                         )         Case No.
 120 S. Central Ave.                             )
 Clayton, MO 63105                               )         Division
                                                 )
 and                                             )
                                                 )
 JAMES PETRIK                                    )
 2316 Sumter Court                               )
 Leavenworth, KS 66048                           )
                                                 )
                          Defendants.            )

                                       PETITION FOR DAMAGES

        COMES NOW, Plaintiff Benjamin Clark, by and through counsel of record, and for his

cause of action against Defendants FedEx Ground Packaging Systems, Inc. and James Petrik

hereby states and alleges as follows:

        1.        Plaintiff Benjamin Clark is a resident of Jackson County, Missouri.

        2.        Defendant James Petrik (“Petrik”) is a resident of Leavenworth County, Kansas

who at all times material hereto was the agent, servant and employee of FedEx Ground and was

under and subject to the control of FedEx Ground at the time of the events which form the basis

of this action.

        3.        FedEx Ground Package Systems, Inc., (“FedEx”) is a Pennsylvania corporation,

duly registered to do business in the state of Missouri with its registered agent for service of

process The Corporation Company, 120 South Central Avenue, St. Louis, MO 63108.


                                                     1

                                                                        EXHIBIT
             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 1 of 29    A
                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
        4.      Defendant FedEx at all times material hereto was a “motor carrier” and

“employer” of drivers of “commercial motor vehicles” as these terms are used and defined in the

Federal Motor Carrier Safety Regulations and is subject to such rules and regulations as

promulgated and codified within 49 CFR Parts 390 et seq.

        5.      The Federal Regulations cited above were at all times material hereto adopted and

enforced by the State of Missouri as standards and laws of the State pursuant to RSMo §

390.201.

        6.      Jurisdiction and venue are proper in this Court pursuant to RSMo. § 508.010(4)

which provides that venue shall be in the county where Plaintiff was first injured in the State of

Missouri.

        7.      On or about July 26, 2017 at approximately 1435 hours, Defendant James Petrik

was operating a FedEx Ground tractor and double trailer (the “subject tractor-trailer”) traveling

southbound on U.S. Highway I-470 in the right lane of traffic just south of the I-70 in

Independence, Missouri.

        8.      At all times material hereto, the subject tractor-trailer was owned by or leased to

Defendant FedEx Ground, and Defendant FedEx Ground had the right to exclusive possession,

control and use of the subject tractor-trailer.

        9.      At all times material hereto, the subject tractor-trailer was a “commercial motor

vehicle” under 49 C.F.R. § 390.5, and operated under the motor carrier authority of Defendant

FedEx Ground. At all times material hereto the subject tractor-trailer bore the placard of

Defendant FedEx Ground and displayed Defendant FedEx Ground’s name and operating

authority numbers DOT 265752 and MC 179059.




                                                  2

             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 2 of 29
                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
        10.     At all times material hereto James Petrik operated the subject tractor-trailer with

the knowledge, consent and permission of Defendant FedEx Ground.

        11.     On or about July 26, 2017 at approximately 1435 hours, Plaintiff was the driver a

white 2002 Toyota Highlander traveling southbound on U.S. Highway I-470 in the left lane of

traffic just south of I-70 in Independence, Missouri.

        12.     At said time and date, the subject tractor-trailer operated by James Petrik

suddenly and without warning began to change lanes into the left travel lane of U.S. Highway I-

470 which was already occupied by Plaintiff.

        13.     Defendant James Petrik failed to yield the right-of-way to Plaintiff and struck

Plaintiff’s vehicle with his tractor-trailer.

        14.     As a direct and proximate result of the collision, Plaintiff sustained serious

physical injuries.

        15.     Plaintiff has made a demand for settlement that entitles him to prejudgment

interest under the Missouri Prejudgment Interest Statute, RSMo § 408.040.

                                     COUNT I - NEGLIGENCE

        16.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

        17.     On July 26, 2017, while utilizing the public roadway, Defendants James Petrik

and FedEx Ground owed to Plaintiff a duty to operate the subject tractor-trailer unit under their

control using the highest degree of care and in a careful, prudent, and lawful manner so as not to

injure, maim, or harm Plaintiff.

        18.     Defendant James Petrik failed to exercise the highest degree of care and was

negligent and reckless in the operation of his motor vehicle, and operated, managed, and




                                                  3

              Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 3 of 29
                                                                                                   Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
controlled the same negligently and carelessly in one or more of the following respects, causing

his vehicle to collide with Plaintiff's vehicle:

                a) In failing to keep a careful lookout;

                b) In driving too fast for conditions and circumstances;

                c) In failing to stop, swerve, or slow and swerve after he knew, or by use
                   of the highest degree of care could have known, that there was a
                   reasonable likelihood of a collision;

                d) In failing to keep the subject tractor-trailer under control and allowing
                   it to travel into and strike the vehicle operated by Plaintiff;

                e) In permitting the subject tractor-trailer to collide with the side
                   Plaintiff’s vehicle;

                f) In failing to check all mirrors for any obstruction or hazard prior to
                   changing lanes:

                g) In failing to signal and/or warn other drivers on the road, including
                   Plaintiff, that he was merging onto the left-hand lane;

                h) In operating the commercial vehicle in a fatigued and impaired
                   condition; and

                i) In all other aspects revealed through the course of discovery.

        19.     Defendant FedEx Ground was negligent, careless, and reckless in at least the

following respects:

                a) In hiring Defendant James Petrik, an individual who it knew or should
                   have known had inadequate experience, training, knowledge and skill
                   to safely operate and maintain the subject tractor-trailer;

                b) in entrusting the subject tractor-trailer to an individual it knew or
                   should have known had inadequate experience, training, knowledge
                   and skill to safely operate the vehicle;

                c) In entrusting the subject tractor-trailer to an individual who it knew or
                   should have known had exhibited a pattern of negligence,
                   incompetence and recklessness and operation of commercial motor
                   vehicles;



                                                   4

              Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 4 of 29
                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
               d) In failing to adequately train, entrust, and supervise Defendant James
                  Petrik concerning the safe operation of the subject tractor-trailer; and

               e) In all other aspects revealed through the course of discovery.

       20.     At the time Defendant James Petrik was operating the subject tractor-trailer and

caused this collision, he knew, or in the exercise of ordinary care should have known, that his

conduct was outrageous and created a high risk of probability of injury to others and thereby

showed willful and wanton disregard for the safety of others including Plaintiff, thereby entitling

Plaintiff to an award of punitive damages.

       21.     At the time of the occurrence as alleged herein, Defendant FedEx Ground knew or

in the exercise of ordinary care should have known that its conduct and that of its employees and

agents was outrageous and created a high degree of probability of injury to others and thereby

showed willful and wanton disregard for the safety of others, including Plaintiff, and yet

permitted such conduct, thereby entitling Plaintiff to an award of punitive damages.

       22.     As a direct and proximate consequence of the acts, omissions and conduct of the

Defendants as set out herein, Plaintiff sustained serious physical injuries including, but not

limited to his head, brain, neck, shoulders, arms, back, knees and body as a whole. Furthermore,

Plaintiff has been forced to incur medical expenses in the care and treatment of his injuries and

will in the future, for the remainder of his life, incur medical expenses in an amount as yet

undetermined. Furthermore, Plaintiff has experienced pain and suffering and the loss of

enjoyment of life and will in the future experience pain and suffering and the loss of enjoyment

of life and all of the injuries are severe, permanent and disabling.

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants, jointly and

severally, and each of them, acting by and through the other for such damages that a jury

determines to be fair and reasonable, for both actual and punitive damages, together with pre-


                                                  5

             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 5 of 29
                                                                                                   Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
judgment interest as provided by RSMo § 408.040, for costs incurred in the prosecution of this

case and for such other further relief as the Court deems just and proper.

                             COUNT II – NEGLIGENCE PER SE

       23.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

       24.     Defendant James Petrik and Defendant FedEx Ground were negligent per se in

violating certain Missouri statutes which were enacted for the benefit of Plaintiff and others

traveling on Missouri public roadways, including:

               a) RSMo. § 304.012 which requires motor vehicle operators to exercise
                  the highest degree of care and to drive the vehicle in a careful and
                  prudent manner and at a rate of speed so as to not endanger the
                  property, life, or limb of others;

               b) RSMo. § 304.014, which requires motor vehicle operators to observe
                  and comply with the rules of the road;

               c) RSMo. § 304.015, which requires motor vehicle operators to drive in a
                  single lane of traffic and not move from such lane until he has first
                  ascertained that such a movement can be made with safety;

               d) RSMo. § 304.015, which requires motor vehicle operators driving
                  upon a highway with two or more lanes of traffic proceeding in the
                  same directions to drive in the right-hand lane;

               e) RSMo. § 304.019, which requires motor vehicle operators to signal
                  other drivers on the road prior to turning or changing lanes;

               f) 49 C.F.R. Part 390 pertaining to the safe operation by a motor carrier,
                  the training, supervision and duties of motor carriers and their
                  employees, and to aiding and abetting violations of the rules and
                  regulations;

               g) 49 C.F.R. § 390.3(e)(l), which requires Defendant FedEx Ground to be
                  knowledgeable of and comply with all regulations applicable to it and
                  requires it to instruct every driver and employee with regard to all
                  applicable regulations;

               h) 49 C.F.R. § 391.11 prohibiting a person from driving a commercial
                  motor vehicle unless he/she is qualified to drive a commercial motor
                  vehicle;


                                                 6

             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 6 of 29
                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
               i) 49C.F.R. § 392.3 which prohibits the operation of a commercial motor
                  vehicle when the operator is too ill or fatigued to drive safely; and

               j) 49 C.F.R. part 395 which prohibits a driver from operating a
                  commercial motor vehicle after the driver has reached the maximum
                  hours of service.

       25.     Plaintiff was within the class of persons intended to be protected by the Missouri

statutes and federal regulations which were alleged to have been violated by Defendants.

       26.     The injuries sustained by plaintiff were the type of injuries that the Missouri

statutes and federal regulations were designed to prevent.

       27.     At the time Defendant James Petrik was operating the subject tractor-trailer and

cause this collision, he knew, or in the exercise of ordinary care should have known, that his

conduct was outrageous and created a high risk of probability of injury to others and thereby

showed willful and wanton disregard for the safety of others including Plaintiff, thereby entitling

Plaintiff to an award of punitive damages.

       28.     At the time of the occurrence as alleged herein, Defendant FedEx Ground knew or

in the exercise of ordinary care should have known that its conduct and that of its employees and

agents was outrageous and created a high degree of probability of injury to others and thereby

showed willful and wanton disregard for the safety of others, including Plaintiff, and yet

permitted such conduct, thereby entitling Plaintiff to an award of punitive damages.

       29.     As a direct and proximate consequence of the acts, omissions and conduct of the

Defendants as set out herein, Plaintiff sustained serious physical injuries including, but not

limited to his head, brain, neck, shoulders, arms, back, knees and body as a whole. Furthermore,

Plaintiff has been forced to incur medical expenses in the care and treatment of his injuries and

will in the future, for the remainder of his life, incur medical expenses in an amount as yet



                                                 7

             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 7 of 29
                                                                                                     Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
undetermined. Furthermore, Plaintiff has experienced pain and suffering and the loss of

enjoyment of life and will in the future experience pain and suffering and the loss of enjoyment

of life and all of the injuries are severe, permanent and disabling.

        WHEREFORE, Plaintiff respectfully requests judgment against Defendants, jointly and

severally, and each of them, acting by and through the other for such damages that a jury

determines to be fair and reasonable, for both actual and punitive damages, together with pre-

judgment interest as provided by RSMo § 408.040, for costs incurred in the prosecution of this

case and for such other further relief as the Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

        Pursuant to Mo. Const. Art. I. § 22(a), Plaintiff demands a trial by jury on all issues so

triable in this matter.

                                                      Respectfully submitted,
                                                      KANSAS CITY ACCIDENT
                                                      INJURY ATTORNEYS

                                                      /s/ James E. Brady, III
                                                      James M. Roswold, KS # 16468
                                                      James E. Brady, III, KS # 78383
                                                      510 Walnut St., Ste. 100
                                                      Kansas City, MO 64106
                                                      P: (816) 471-5111
                                                      F: (816) 359-3163
                                                      james@kcaccidentattorneys.com
                                                      jim@kcaccidentattorneys.com
                                                      ATTORNEYS FOR PLAINTIFF




                                                  8

             Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 8 of 29
                                                                                                              Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                                           2016-CV11902

                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT INDEPENDENCE

BENJAMIN A. CLARK,                                           )
                                                             )
                                  Plaintiff,                 )
v.                                                           )       Case No.
                                                             )       Division
FEDEX GROUND PACKING                                         )
SYSTEMS, INC., et al.                                        )
                                                             )
                                  Defendants.                )
                    MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court

Rules, hereby moves for the appointment of HPS Process Service & Investigations, Inc.:


     Will Acree                 PPS20-0275                        William Caputo           PPS20-0299
     Jan Adams                  PPS20-0276                        Kyle Carter              PPS20-0023
     Roger Adams                PPS20-0277                        Charles Casey            PPS20-0300
     Randy Adkins               PPS20-0225                        George Castillo          PPS20-0301
     Bobby Ali                  PPS20-0278                        Fidel A Cervantes        PPS20-0302
     Gregory Allen              PPS20-0279                        Trenia Cherry            PPS20-0303
     Victor Aponte              PPS20-0280                        Joyce Clemmons           PPS20-0304
     Brandon Aschenbrenner      PPS20-0281                        John Clor                PPS20-0305
     Julia Ascorra              PPS20-0282                        Kathleen Clor            PPS20-0306
     Teresa Bailly              PPS20-0283                        Chad Compton             PPS20-0307
     Joseph Baska               PPS20-0284                        Kenneth V Condrey        PPS20-0308
     Robert Bassler             PPS20-0578                        Sharon R Condrey         PPS20-0309
     Carrington Bell            PPS20-0012                        Theodore Cordasco        PPS20-0310
     George Bell                PPS20-0286                        Cesar Corral             PPS20-0311
     Carlos Bialet              PPS20-0579                        George H Covert          PPS20-0312
     Dianna Blea                PPS20-0287                        Dennis Dahlberg          PPS20-0026
     Richard J Blea             PPS20-0288                        Mary Dahlberg            PPS20-0027
     Robert Blixt               PPS20-0289                        Patricia Dambach-Cirko   PPS20-0313
     Brent Bohnhoff             PPS20-0014                        Bert Daniels, Jr.        PPS20-0028
     Ann Bollino                PPS20-0291                        Alterck Davenport        PPS20-0314
     Donnie C Briley            PPS20-0292                        Richard Davis            PPS20-0029
     Kathy Broom                PPS20-0293                        Duane D Day              PPS20-0315
     Kenneth Brown              PPS20-0294                        Gerald R Deadwyles       PPS20-0316
     Douglas S Brower           PPS20-0580                        Bryce Dearborn           PPS20-0317
     Hester Bryant              PPS20-0019                        Robert DeLacy, Jr.       PPS20-0318
     Nicholas Bull              PPS20-0020                        Robert E DeLacy, III     PPS20-0319
     James F Burke              PPS20-0296                        Kathleen Dnunno          PPS20-0320
     Randy Burrow               PPS20-0021                        Marrissa Doan            PPS20-0034
     Gory Burt                  PPS20-0022                        Claudia Dohn             PPS20-0321
     Maurice Burton             PPS20-0298                        Dale Dorning             PPS20-0322
     Steve Butcher              PPS20-0581                        Valentina Dorning        PPS20-0323
                 Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 9 of 29
                                                                                 Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Catherine Drake        PPS20-0324              Gary F Hodges        PPS20-0363
Alex Duaine            PPS20-0325              Alex Holland         PPS20-0057
Roland Duff            PPS20-0326              Leonard Horseman     PPS20-0364
Rochelle D Earthrise   PPS20-0327              Ulonda Howard        PPS20-0365
Daniel Eberle          PPS20-0328              Martin Hueckel       PPS20-0366
Shawn Edwards          PPS20-0035              Damion Hugher        PPS20-0367
Jessica Ellison        PPS20-0330              William Humble       PPS20-0590
Abel Emiru             PPS20-0331              Mary Hurley          PPS20-0058
Donald C Eskra, Jr.    PPS20-0332              George Illidge       PPS20-0368
Leticia Estrada        PPS20-0333              Frank James          PPS20-0369
David S Felter         PPS20-0334              Matthew Jankowski    PPS20-0370
William Ferrell        PPS20-0037              Betty Johnson        PPS20-0059
Robert Finley          PPS20-0335              Edward Johnson       PPS20-0060
Stephen Folcher        PPS20-0336              James Johnson        PPS20-0061
Ryan D Fortune         PPS20-0337              Jordan Johnson       PPS20-0372
Chris Fowler           PPS20-0338              Justin L Johnson     PPS20-0373
James Frago            PPS20-0038              Randy Johnson        PPS20-0374
John Frago             PPS20-0039              Samuel Johnson       PPS20-0375
Kelsey Garrett         PPS20-0582              Haile Kahssu         PPS20-0376
Thomas Garrett         PPS20-0339              Kenneth Kearney      PPS20-0377
Andrew Garza           PPS20-0041              Michael Keating      PPS20-0378
Charles Gay            PPS20-0340              Christopher Keilbart PPS20-0591
Richard Gerber         PPS20-0341              Elizabeth A Kidd     PPS20-0379
Louis Gerrick          PPS20-0342              Donna Jo King        PPS20-0371
Paul Gizel             PPS20-0343              Kenneth Klewicki     PPS20-0380
Ronda Godard           PPS20-0344              George Kotsiras      PPS20-0592
Adam Golden            PPS20-0345              Wyman Kroft          PPS20-0381
Bradley Gordon         PPS20-0042              Jo Ann Lane          PPS20-0382
Tom Gorgone            PPS20-0044              Linda Langville      PPS20-0593
Paul O Grimes          PPS20-0348              Eric B Layton        PPS20-0383
Charles Gunning        PPS20-0046              Kristie Lewis        PPS20-0384
Aloysivs Guy, Sr.      PPS20-0583              John D Lichtenegger  PPS20-0385
David Hahn             PPS20-0584              Bert Lott            PPS20-0386
Eric Hahn              PPS20-0585              Robert Lutren        PPS20-0387
Stefanie Hahn          PPS20-0586              Daniel Maglothin     PPS20-0069
Darnell Hamilton       PPS20-0143              Matthews J Manlich   PPS20-0388
Kimberly Hamilton      PPS20-0351              Robert Manning       PPS20-0389
Natalie Hawks          PPS20-0050              Deborah Martin       PPS20-0072
Larry Haynes           PPS20-0352              Michael Martin       PPS20-0073
Douglas Hays           PPS20-0051              Ryan Martin          PPS20-0193
Grace Hazell           PPS20-0353              Susie Martin         PPS20-0390
Richard Heimerich, Jr. PPS20-0354              Thomas Matthews      PPS20-0391
Stephen Heitz          PPS20-0052              Casey McKee          PPS20-0076
Charles Helms          PPS20-0356              Michael McMahon      PPS20-0392
Austen Hendrickson     PPS20-0357              Michael Meade        PPS20-0393
Jonathan Hennings      PPS20-0358              Michael Meador       PPS20-0077
Jesse J Hernandez      PPS20-0359              Kenny Medlin         PPS20-0078
Michael Hibler         PPS20-0360              Arsalan Memon        PPS20-0396
Anthonio Hightower     PPS20-0361              Eric Mendenhall      PPS20-0397
    Case
Cherrod     4:20-cv-00517-BCW
         T Hindsman    PPS20-0362 Document 1-1 Filed  06/26/20 PagePPS20-0398
                                               Jenna Mendoza         10 of 29
James Hise             PPS20-0054              Matthew Millhollin   PPS20-0081
                                                                                    Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Carla M Monehain       PPS20-0400              Jeroy Robinson          PPS20-0441
Carlos Moreno          PPS20-0401              Sammie Robinson         PPS20-0108
Michael S Morrison     PPS20-0402              Adrienne Rodriguez      PPS20-0442
Zachary P. Mueller     PPS20-0596              Gabriel Rodriguez       PPS20-0443
Kelly Murski           PPS20-0403              Mateo F Rodriguez       PPS20-0444
Andrew Myers           PPS20-0087              Richard C Ross          PPS20-0445
Frederick Myers        PPS20-0088              Melissa Ruiz            PPS20-0446
James Myers            PPS20-0089              Antonio Ruque           PPS20-0447
Stephanie Myers        PPS20-0090              Geena Christine Rupp    PPS20-0599
Paul Nardizzi          PPS20-0404              Edna Russell            PPS20-0110
Wendy Neff             PPS20-0405              Lee H Russell           PPS20-0448
Christopher New        PPS20-0091              Mark A Russell          PPS20-0449
Jillian Newkirk        PPS20-0406              John Sadler             PPS20-0450
Jeremy Nicholas        PPS20-0092              Ligno Sanchez           PPS20-0451
Michael Noble          PPS20-0093              Virginia Saxon-Ford     PPS20-0452
Michael C Nolon        PPS20-0409              Greg Schermerhorn       PPS20-0453
Colter Norris          PPS20-0410              Brenda Schiwitz         PPS20-0111
Dennis Norris          PPS20-0411              Michael Schuller        PPS20-0454
Kody Norris            PPS20-0412              Nathaniel Scott         PPS20-0455
Trinity Olson          PPS20-0413              Grant Selvey            PPS20-0600
Craig Palmer           PPS20-0414              Quratulain Shoukat      PPS20-0456
Cynthia Paris          PPS20-0415              Jeremy Small            PPS20-0457
Douglas W Patterson    PPS20-0416              Monica Smith            PPS20-0458
Antonio Perez          PPS20-0417              Anthony Spada           PPS20-0459
Jaron Perkins          PPS20-0418              Melissa Spencer         PPS20-0460
Anha Pham              PPS20-0419              Jamie Stallo            PPS20-0461
Thai Pham              PPS20-0420              Marc A Starks           PPS20-0462
Bonnie Phillippi       PPS20-0597              Barbara Steil           PPS20-0463
Gregory Piazza         PPS20-0421              Kelvin Stinyard         PPS20-0464
Vincent A Piazza       PPS20-0422              Randy Stone             PPS20-0117
Brian T Pierce         PPS20-0423              Sonja Stone             PPS20-0118
Timothy Pinney         PPS20-0424              Steven Stosur           PPS20-0465
Joshua Pitts           PPS20-0425              Robert T Stover         PPS20-0006
Craig Podgurski        PPS20-0598              Jeanie Straessler       PPS20-0466
Rocellious Pope        PPS20-0426              Chance Strawser         PPS20-0467
Nancy A Porter         PPS20-0427              David Taliaferro        PPS20-0119
Andre Powell           PPS20-0428              Ramona Rose Talvacchio PPS20-0468
Benjamin Purses        PPS20-0429              Katherina M Tan         PPS20-0469
Richard Ramirez        PPS20-0430              Berhane Tassaw          PPS20-0470
Charles Reardon        PPS20-0431              Michael Taylor          PPS20-0120
Derek L Reddick        PPS20-0432              Courtney S. Thiemann    PPS20-0601
Angela Reed            PPS20-0433              Robert Hayes Thomas     PPS20-0602
Christopher Reed       PPS20-0434              Walter Thomas           PPS20-0603
Edward Reed            PPS20-0435              William Wyatt Thomas    PPS20-0604
Betty G Rice           PPS20-0436              Christina Tiffany       PPS20-0471
Karen L Rice           PPS20-0437              Stephen M Troutz        PPS20-0472
Cheryl Richey          PPS20-0439              Clinton Turpen          PPS20-0473
Terri Richards         PPS20-0106              Henry J Valladares Cruz PPS20-0474
Debra Rios             PPS20-0440              Margarita Vasquez       PPS20-0475
DavidCase   4:20-cv-00517-BCW
        M Roberts      PPS20-0206 Document 1-1 Filed
                                               Robert 06/26/20
                                                      E Vick, II PagePPS20-0476
                                                                        11 of 29
Patricia Roberts       PPS20-0207              Bradley Votaw           PPS20-0477
                                                                                                                        Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
     Joseph T Wachowski           PPS20-0478                         Conni Wilson                 PPS20-0131
     Ambiko Wallace               PPS20-0479                         Deborah A Wilson             PPS20-0484
     Vance M Warren, Sr.          PPS20-0480                         Jerry Wilson                 PPS20-0132
     Barbara West                 PPS20-0481                         Mitchell Wirth               PPS20-0485
     Pamela K Wheetley            PPS20-0007                         Debra Woodhouse              PPS20-0133
     Jennifer White               PPS20-0482                         Jerry Wooten                 PPS20-0487
     Gregory Willing              PPS20-0130                         Kimary Ann Zappia            PPS20-0606


as private process servers in the above-captioned matter. In support of said motion, Plaintiff states that the above-
named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.

                                                                Respectfully submitted:

                                                                KANSAS CITY ACCIDENT
                                                                INJURY ATTORNEYS

                                                                /s/ James E. Brady, III
                                                                James M. Roswold, MO Bar No. 41053
                                                                James E. Brady, III, Mo Bar No. 62310
                                                                510 Walnut Street, Suite 100
                                                                Kansas City, Missouri 64106
                                                                (816) 471-5111
                                                                Fax: (816) 359-3163
                                                                james@kcaccidentattorneys.com
                                                                jim@kcaccidentattorneys.com
                                                                ATTORNEYS FOR PLAINTIFF




         Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 12 of 29
                                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                                            2016-CV11902

                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT INDEPENDENCE

BENJAMIN A. CLARK,                                           )
                                                             )
                                   Plaintiff,                )
v.                                                           )        Case No.
                                                             )        Division
FEDEX GROUND PACKING                                         )
SYSTEMS, INC., et al.                                        )
                                                             )
                                   Defendants.               )
                     ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is sustained and the

above named individuals are hereby appointed to serve process in the above captioned matter.


     Will Acree                 PPS20-0275                        Steve Butcher                PPS20-0581
     Jan Adams                  PPS20-0276                        William Caputo               PPS20-0299
     Roger Adams                PPS20-0277                        Kyle Carter                  PPS20-0023
     Randy Adkins               PPS20-0225                        Charles Casey                PPS20-0300
     Bobby Ali                  PPS20-0278                        George Castillo              PPS20-0301
     Gregory Allen              PPS20-0279                        Fidel A Cervantes            PPS20-0302
     Victor Aponte              PPS20-0280                        Trenia Cherry                PPS20-0303
                                                                  Joyce Clemmons               PPS20-0304
     Brandon Aschenbrenner      PPS20-0281                        John Clor                    PPS20-0305
     Julia Ascorra              PPS20-0282                        Kathleen Clor                PPS20-0306
     Teresa Bailly              PPS20-0283                        Chad Compton                 PPS20-0307
     Joseph Baska               PPS20-0284                        Kenneth V Condrey            PPS20-0308
     Robert Bassler             PPS20-0578                        Sharon R Condrey             PPS20-0309
     Carrington Bell            PPS20-0012                        Theodore Cordasco            PPS20-0310
     George Bell                PPS20-0286                        Cesar Corral                 PPS20-0311
     Carlos Bialet              PPS20-0579                        George H Covert              PPS20-0312
     Dianna Blea                PPS20-0287                        Dennis Dahlberg              PPS20-0026
     Richard J Blea             PPS20-0288                        Mary Dahlberg                PPS20-0027
     Robert Blixt               PPS20-0289                        Patricia Dambach-Cirko       PPS20-0313
     Brent Bohnhoff             PPS20-0014                        Bert Daniels, Jr.            PPS20-0028
     Ann Bollino                PPS20-0291                        Alterck Davenport            PPS20-0314
     Donnie C Briley            PPS20-0292                        Richard Davis                PPS20-0029
     Kathy Broom                PPS20-0293                        Duane D Day                  PPS20-0315
     Kenneth Brown              PPS20-0294                        Gerald R Deadwyles           PPS20-0316
     Douglas S Brower           PPS20-0580                        Bryce Dearborn               PPS20-0317
     Hester Bryant              PPS20-0019                        Robert DeLacy, Jr.           PPS20-0318
     Nicholas Bull              PPS20-0020                        Robert E DeLacy, III         PPS20-0319
     James F Burke              PPS20-0296                        Kathleen Dnunno              PPS20-0320
     Randy Burrow               PPS20-0021                        Marrissa Doan                PPS20-0034
     Gory Burt                  PPS20-0022                        Claudia Dohn                 PPS20-0321
     Maurice Burton             PPS20-0298                        Dale Dorning                 PPS20-0322
                Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 13 of 29
                                                                                 Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Valentina Dorning      PPS20-0323              James Hise           PPS20-0054
Catherine Drake        PPS20-0324              Gary F Hodges        PPS20-0363
Alex Duaine            PPS20-0325              Alex Holland         PPS20-0057
Roland Duff            PPS20-0326              Leonard Horseman     PPS20-0364
Rochelle D Earthrise   PPS20-0327              Ulonda Howard        PPS20-0365
Daniel Eberle          PPS20-0328              Martin Hueckel       PPS20-0366
Shawn Edwards          PPS20-0035              Damion Hugher        PPS20-0367
Jessica Ellison        PPS20-0330              William Humble       PPS20-0590
Abel Emiru             PPS20-0331              Mary Hurley          PPS20-0058
Donald C Eskra, Jr.    PPS20-0332              George Illidge       PPS20-0368
Leticia Estrada        PPS20-0333              Frank James          PPS20-0369
David S Felter         PPS20-0334              Matthew Jankowski    PPS20-0370
William Ferrell        PPS20-0037              Betty Johnson        PPS20-0059
Robert Finley          PPS20-0335              Edward Johnson       PPS20-0060
Stephen Folcher        PPS20-0336              James Johnson        PPS20-0061
Ryan D Fortune         PPS20-0337              Jordan Johnson       PPS20-0372
Chris Fowler           PPS20-0338              Justin L Johnson     PPS20-0373
James Frago            PPS20-0038              Randy Johnson        PPS20-0374
John Frago             PPS20-0039              Samuel Johnson       PPS20-0375
Kelsey Garrett         PPS20-0582              Haile Kahssu         PPS20-0376
Thomas Garrett         PPS20-0339              Kenneth Kearney      PPS20-0377
Andrew Garza           PPS20-0041              Michael Keating      PPS20-0378
Charles Gay            PPS20-0340              Christopher Keilbart PPS20-0591
Richard Gerber         PPS20-0341              Elizabeth A Kidd     PPS20-0379
Louis Gerrick          PPS20-0342              Donna Jo King        PPS20-0371
Paul Gizel             PPS20-0343              Kenneth Klewicki     PPS20-0380
Ronda Godard           PPS20-0344              George Kotsiras      PPS20-0592
Adam Golden            PPS20-0345              Wyman Kroft          PPS20-0381
Bradley Gordon         PPS20-0042              Jo Ann Lane          PPS20-0382
Tom Gorgone            PPS20-0044              Linda Langville      PPS20-0593
Paul O Grimes          PPS20-0348              Eric B Layton        PPS20-0383
Charles Gunning        PPS20-0046              Kristie Lewis        PPS20-0384
Aloysivs Guy, Sr.      PPS20-0583              John D Lichtenegger  PPS20-0385
David Hahn             PPS20-0584              Bert Lott            PPS20-0386
Eric Hahn              PPS20-0585              Robert Lutren        PPS20-0387
Stefanie Hahn          PPS20-0586              Daniel Maglothin     PPS20-0069
Darnell Hamilton       PPS20-0143              Matthews J Manlich   PPS20-0388
Kimberly Hamilton      PPS20-0351              Robert Manning       PPS20-0389
Natalie Hawks          PPS20-0050              Deborah Martin       PPS20-0072
Larry Haynes           PPS20-0352              Michael Martin       PPS20-0073
Douglas Hays           PPS20-0051              Ryan Martin          PPS20-0193
Grace Hazell           PPS20-0353              Susie Martin         PPS20-0390
Richard Heimerich, Jr. PPS20-0354              Thomas Matthews      PPS20-0391
Stephen Heitz          PPS20-0052              Casey McKee          PPS20-0076
Charles Helms          PPS20-0356              Michael McMahon      PPS20-0392
Austen Hendrickson     PPS20-0357              Michael Meade        PPS20-0393
Jonathan Hennings      PPS20-0358              Michael Meador       PPS20-0077
Jesse J Hernandez      PPS20-0359              Kenny Medlin         PPS20-0078
Michael Hibler         PPS20-0360              Arsalan Memon        PPS20-0396
    CaseHightower
Anthonio    4:20-cv-00517-BCW
                       PPS20-0361 Document 1-1 Filed  06/26/20 PagePPS20-0397
                                               Eric Mendenhall       14 of 29
Cherrod T Hindsman     PPS20-0362              Jenna Mendoza        PPS20-0398
                                                                                     Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Matthew Millhollin      PPS20-0081              Patricia Roberts        PPS20-0207
Carla M Monehain        PPS20-0400              Jeroy Robinson          PPS20-0441
Carlos Moreno           PPS20-0401              Sammie Robinson         PPS20-0108
Michael S Morrison      PPS20-0402              Adrienne Rodriguez      PPS20-0442
Zachary P. Mueller      PPS20-0596              Gabriel Rodriguez       PPS20-0443
Kelly Murski            PPS20-0403              Mateo F Rodriguez       PPS20-0444
Andrew Myers            PPS20-0087              Richard C Ross          PPS20-0445
Frederick Myers         PPS20-0088              Melissa Ruiz            PPS20-0446
James Myers             PPS20-0089              Antonio Ruque           PPS20-0447
Stephanie Myers         PPS20-0090              Geena Christine Rupp    PPS20-0599
Paul Nardizzi           PPS20-0404              Edna Russell            PPS20-0110
Wendy Neff              PPS20-0405              Lee H Russell           PPS20-0448
Christopher New         PPS20-0091              Mark A Russell          PPS20-0449
Jillian Newkirk         PPS20-0406              John Sadler             PPS20-0450
Jeremy Nicholas         PPS20-0092              Ligno Sanchez           PPS20-0451
Michael Noble           PPS20-0093              Virginia Saxon-Ford     PPS20-0452
Michael C Nolon         PPS20-0409              Greg Schermerhorn       PPS20-0453
Colter Norris           PPS20-0410              Brenda Schiwitz         PPS20-0111
Dennis Norris           PPS20-0411              Michael Schuller        PPS20-0454
Kody Norris             PPS20-0412              Nathaniel Scott         PPS20-0455
Trinity Olson           PPS20-0413              Grant Selvey            PPS20-0600
Craig Palmer            PPS20-0414              Quratulain Shoukat      PPS20-0456
Cynthia Paris           PPS20-0415              Jeremy Small            PPS20-0457
Douglas W Patterson     PPS20-0416              Monica Smith            PPS20-0458
Antonio Perez           PPS20-0417              Anthony Spada           PPS20-0459
Jaron Perkins           PPS20-0418              Melissa Spencer         PPS20-0460
Anha Pham               PPS20-0419              Jamie Stallo            PPS20-0461
Thai Pham               PPS20-0420              Marc A Starks           PPS20-0462
Bonnie Phillippi        PPS20-0597              Barbara Steil           PPS20-0463
Gregory Piazza          PPS20-0421              Kelvin Stinyard         PPS20-0464
Vincent A Piazza        PPS20-0422              Randy Stone             PPS20-0117
Brian T Pierce          PPS20-0423              Sonja Stone             PPS20-0118
Timothy Pinney          PPS20-0424              Steven Stosur           PPS20-0465
Joshua Pitts            PPS20-0425              Robert T Stover         PPS20-0006
Craig Podgurski         PPS20-0598              Jeanie Straessler       PPS20-0466
Rocellious Pope         PPS20-0426              Chance Strawser         PPS20-0467
Nancy A Porter          PPS20-0427              David Taliaferro        PPS20-0119
Andre Powell            PPS20-0428              Ramona Rose Talvacchio PPS20-0468
Benjamin Purses         PPS20-0429              Katherina M Tan         PPS20-0469
Richard Ramirez         PPS20-0430              Berhane Tassaw          PPS20-0470
Charles Reardon         PPS20-0431              Michael Taylor          PPS20-0120
Derek L Reddick         PPS20-0432              Courtney S. Thiemann    PPS20-0601
Angela Reed             PPS20-0433              Robert Hayes Thomas     PPS20-0602
Christopher Reed        PPS20-0434              Walter Thomas           PPS20-0603
Edward Reed             PPS20-0435              William Wyatt Thomas    PPS20-0604
Betty G Rice            PPS20-0436              Christina Tiffany       PPS20-0471
Karen L Rice            PPS20-0437              Stephen M Troutz        PPS20-0472
Cheryl Richey           PPS20-0439              Clinton Turpen          PPS20-0473
Terri Richards          PPS20-0106              Henry J Valladares Cruz PPS20-0474
DebraCase
        Rios 4:20-cv-00517-BCW
                        PPS20-0440 Document 1-1 Filed  06/26/20
                                                Margarita  Vasquez PagePPS20-0475
                                                                         15 of 29
David M Roberts         PPS20-0206              Robert E Vick, II       PPS20-0476
                                                                                 Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
   Bradley Votaw         PPS20-0477           Conni Wilson          PPS20-0131
   Joseph T Wachowski    PPS20-0478           Deborah A Wilson      PPS20-0484
   Ambiko Wallace        PPS20-0479           Jerry Wilson          PPS20-0132
   Vance M Warren, Sr.   PPS20-0480           Mitchell Wirth        PPS20-0485
   Barbara West          PPS20-0481           Debra Woodhouse       PPS20-0133
   Pamela K Wheetley     PPS20-0007           Jerry Wooten          PPS20-0487
   Jennifer White        PPS20-0482           Kimary Ann Zappia     PPS20-0606
   Gregory Willing       PPS20-0130


DATE:                                     ______________________________
                                          Judge or Circuit Clerk




        Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 16 of 29
                                                                                              Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                               2016-CV11902


              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BENJAMIN A. CLARK,                               )
                                                 )
                              Plaintiff,         )
v.                                               )         Case No.
                                                 )         Division
FEDEX GROUND PACKING                             )
SYSTEMS, INC., et al.                            )
                                                 )
                              Defendants.        )

                    REQUEST AND SERVICE INSTRUCTION FORM

       To:    Clerk of the Circuit Court
       Please issue SUMMONS and PETITION in this action for James Petrik, whose address for
service is 2316 Sumter Court, Leavenworth, Kansas 66048.
       Service is requested as indicated:
        Service through private process server HPS Process & Investigations, other than by
certified mail.

                                                     Respectfully submitted:
                                                     KANSAS CITY ACCIDENT INJURY
                                                     ATTORNEYS

                                                     /s/ James E. Brady, III
                                                     James M. Roswold, MO Bar No. 41053
                                                     James E. Brady, III, MO Bar No. 62310
                                                     510 Walnut Street, Suite 100
                                                     Kansas City, Missouri 64106
                                                     (816) 471-5111
                                                     Fax: (816) 359-3163
                                                     james@kcaccidentattorneys.com
                                                     jim@kcaccidentattorneys.com
                                                     ATTORNEYS FOR PLAINTIFF




       Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 17 of 29
                                                                                                Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                                2016-CV11902


              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BENJAMIN A. CLARK,                                )
                                                  )
                              Plaintiff,          )
v.                                                )         Case No.
                                                  )         Division
FEDEX GROUND PACKING                              )
SYSTEMS, INC., et al.                             )
                                                  )
                              Defendants.         )

                    REQUEST AND SERVICE INSTRUCTION FORM

       To:    Clerk of the Circuit Court
       Please issue SUMMONS and PETITION in this action for FedEx Ground Packaging
Systems, Inc., whose address for service is The Corporation Company, Registered Agent, 120 S.
Central Avenue, Clayton, MO 63105.
       Service is requested as indicated:
        Service through private process server HPS Process & Investigations, other than by
certified mail.

                                                      Respectfully submitted:
                                                      KANSAS CITY ACCIDENT INJURY
                                                      ATTORNEYS

                                                      /s/ James E. Brady, III
                                                      James M. Roswold, MO Bar No. 41053
                                                      James E. Brady, III, MO Bar No. 62310
                                                      510 Walnut Street, Suite 100
                                                      Kansas City, Missouri 64106
                                                      (816) 471-5111
                                                      Fax: (816) 359-3163
                                                      james@kcaccidentattorneys.com
                                                      jim@kcaccidentattorneys.com
                                                      ATTORNEYS FOR PLAINTIFF


       Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 18 of 29
               IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 2016-CV11902
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 BENJAMIN A CLARK                                               JAMES E BRADY III
                                                                510 WALNUT ST.
                                                                #100
                                  vs.                           KANSAS CITY, MO 64106
 Defendant/Respondent:                                          Court Address:
 FEDEX GROUND PACKAGING SYSTEMS INC                             308 W Kansas
 Nature of Suit:                                                INDEPENDENCE, MO 64050
 CC Pers Injury-Vehicular                                                                                                             (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
    The State of Missouri to: JAMES PETRIK
                               Alias:
  2316 SUMTER COURT
  LEAVENWORTH, KS 66048

                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
     COURT SEAL OF
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                                        14-MAY-2020                       ____________________________________________________
                                                            Date                                                  Clerk
    JACKSON COUNTY               Further Information:

                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                  delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                  leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                   _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                   permanently resides with the defendant/respondent.
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                  Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                  I am: (check one)    the clerk of the court of which affiant is an officer.
                                                       the judge of the court of which affiant is an officer.
          (Seal)                                       authorized to administer oaths in the state in which the affiant served the above summons.
                                                        (use for out-of-state officer)
                                                       authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-347 1 of 2                  (2016-CV11902)
                                                                                                  Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo

                    Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 19 of 29
                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

          The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-347 2 of 2          (2016-CV11902)
                                                                                          Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo

                 Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 20 of 29
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


        Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 21 of 29
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 2016-CV11902
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 BENJAMIN A CLARK                                                JAMES E BRADY III
                                                                 510 WALNUT ST.
                                                                 #100
                                  vs.                            KANSAS CITY, MO 64106
 Defendant/Respondent:                                           Court Address:
 FEDEX GROUND PACKAGING SYSTEMS INC                              308 W Kansas
 Nature of Suit:                                                 INDEPENDENCE, MO 64050
 CC Pers Injury-Vehicular                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: FEDEX GROUND PACKAGING SYSTEMS INC
                                      Alias:
  THE CORPORATION COMPANY
  120 S. CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                   14-MAY-2020                                _________________________________________
                                                       Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                           Date                                       Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3982 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo

                      Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 22 of 29
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


        Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 23 of 29
                                                                                                                      Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
                                                                                            2016-CV11902

                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT INDEPENDENCE

BENJAMIN A. CLARK,                                           )
                                                             )
                                   Plaintiff,                )
v.                                                           )        Case No.
                                                             )        Division
FEDEX GROUND PACKING                                         )
SYSTEMS, INC., et al.                                        )
                                                             )
                                   Defendants.               )
                     ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is sustained and the

above named individuals are hereby appointed to serve process in the above captioned matter.


     Will Acree                 PPS20-0275                        Steve Butcher                PPS20-0581
     Jan Adams                  PPS20-0276                        William Caputo               PPS20-0299
     Roger Adams                PPS20-0277                        Kyle Carter                  PPS20-0023
     Randy Adkins               PPS20-0225                        Charles Casey                PPS20-0300
     Bobby Ali                  PPS20-0278                        George Castillo              PPS20-0301
     Gregory Allen              PPS20-0279                        Fidel A Cervantes            PPS20-0302
     Victor Aponte              PPS20-0280                        Trenia Cherry                PPS20-0303
                                                                  Joyce Clemmons               PPS20-0304
     Brandon Aschenbrenner      PPS20-0281                        John Clor                    PPS20-0305
     Julia Ascorra              PPS20-0282                        Kathleen Clor                PPS20-0306
     Teresa Bailly              PPS20-0283                        Chad Compton                 PPS20-0307
     Joseph Baska               PPS20-0284                        Kenneth V Condrey            PPS20-0308
     Robert Bassler             PPS20-0578                        Sharon R Condrey             PPS20-0309
     Carrington Bell            PPS20-0012                        Theodore Cordasco            PPS20-0310
     George Bell                PPS20-0286                        Cesar Corral                 PPS20-0311
     Carlos Bialet              PPS20-0579                        George H Covert              PPS20-0312
     Dianna Blea                PPS20-0287                        Dennis Dahlberg              PPS20-0026
     Richard J Blea             PPS20-0288                        Mary Dahlberg                PPS20-0027
     Robert Blixt               PPS20-0289                        Patricia Dambach-Cirko       PPS20-0313
     Brent Bohnhoff             PPS20-0014                        Bert Daniels, Jr.            PPS20-0028
     Ann Bollino                PPS20-0291                        Alterck Davenport            PPS20-0314
     Donnie C Briley            PPS20-0292                        Richard Davis                PPS20-0029
     Kathy Broom                PPS20-0293                        Duane D Day                  PPS20-0315
     Kenneth Brown              PPS20-0294                        Gerald R Deadwyles           PPS20-0316
     Douglas S Brower           PPS20-0580                        Bryce Dearborn               PPS20-0317
     Hester Bryant              PPS20-0019                        Robert DeLacy, Jr.           PPS20-0318
     Nicholas Bull              PPS20-0020                        Robert E DeLacy, III         PPS20-0319
     James F Burke              PPS20-0296                        Kathleen Dnunno              PPS20-0320
     Randy Burrow               PPS20-0021                        Marrissa Doan                PPS20-0034
     Gory Burt                  PPS20-0022                        Claudia Dohn                 PPS20-0321
     Maurice Burton             PPS20-0298                        Dale Dorning                 PPS20-0322
                Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 24 of 29
                                                                                 Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Valentina Dorning      PPS20-0323              James Hise           PPS20-0054
Catherine Drake        PPS20-0324              Gary F Hodges        PPS20-0363
Alex Duaine            PPS20-0325              Alex Holland         PPS20-0057
Roland Duff            PPS20-0326              Leonard Horseman     PPS20-0364
Rochelle D Earthrise   PPS20-0327              Ulonda Howard        PPS20-0365
Daniel Eberle          PPS20-0328              Martin Hueckel       PPS20-0366
Shawn Edwards          PPS20-0035              Damion Hugher        PPS20-0367
Jessica Ellison        PPS20-0330              William Humble       PPS20-0590
Abel Emiru             PPS20-0331              Mary Hurley          PPS20-0058
Donald C Eskra, Jr.    PPS20-0332              George Illidge       PPS20-0368
Leticia Estrada        PPS20-0333              Frank James          PPS20-0369
David S Felter         PPS20-0334              Matthew Jankowski    PPS20-0370
William Ferrell        PPS20-0037              Betty Johnson        PPS20-0059
Robert Finley          PPS20-0335              Edward Johnson       PPS20-0060
Stephen Folcher        PPS20-0336              James Johnson        PPS20-0061
Ryan D Fortune         PPS20-0337              Jordan Johnson       PPS20-0372
Chris Fowler           PPS20-0338              Justin L Johnson     PPS20-0373
James Frago            PPS20-0038              Randy Johnson        PPS20-0374
John Frago             PPS20-0039              Samuel Johnson       PPS20-0375
Kelsey Garrett         PPS20-0582              Haile Kahssu         PPS20-0376
Thomas Garrett         PPS20-0339              Kenneth Kearney      PPS20-0377
Andrew Garza           PPS20-0041              Michael Keating      PPS20-0378
Charles Gay            PPS20-0340              Christopher Keilbart PPS20-0591
Richard Gerber         PPS20-0341              Elizabeth A Kidd     PPS20-0379
Louis Gerrick          PPS20-0342              Donna Jo King        PPS20-0371
Paul Gizel             PPS20-0343              Kenneth Klewicki     PPS20-0380
Ronda Godard           PPS20-0344              George Kotsiras      PPS20-0592
Adam Golden            PPS20-0345              Wyman Kroft          PPS20-0381
Bradley Gordon         PPS20-0042              Jo Ann Lane          PPS20-0382
Tom Gorgone            PPS20-0044              Linda Langville      PPS20-0593
Paul O Grimes          PPS20-0348              Eric B Layton        PPS20-0383
Charles Gunning        PPS20-0046              Kristie Lewis        PPS20-0384
Aloysivs Guy, Sr.      PPS20-0583              John D Lichtenegger  PPS20-0385
David Hahn             PPS20-0584              Bert Lott            PPS20-0386
Eric Hahn              PPS20-0585              Robert Lutren        PPS20-0387
Stefanie Hahn          PPS20-0586              Daniel Maglothin     PPS20-0069
Darnell Hamilton       PPS20-0143              Matthews J Manlich   PPS20-0388
Kimberly Hamilton      PPS20-0351              Robert Manning       PPS20-0389
Natalie Hawks          PPS20-0050              Deborah Martin       PPS20-0072
Larry Haynes           PPS20-0352              Michael Martin       PPS20-0073
Douglas Hays           PPS20-0051              Ryan Martin          PPS20-0193
Grace Hazell           PPS20-0353              Susie Martin         PPS20-0390
Richard Heimerich, Jr. PPS20-0354              Thomas Matthews      PPS20-0391
Stephen Heitz          PPS20-0052              Casey McKee          PPS20-0076
Charles Helms          PPS20-0356              Michael McMahon      PPS20-0392
Austen Hendrickson     PPS20-0357              Michael Meade        PPS20-0393
Jonathan Hennings      PPS20-0358              Michael Meador       PPS20-0077
Jesse J Hernandez      PPS20-0359              Kenny Medlin         PPS20-0078
Michael Hibler         PPS20-0360              Arsalan Memon        PPS20-0396
    CaseHightower
Anthonio    4:20-cv-00517-BCW
                       PPS20-0361 Document 1-1 Filed  06/26/20 PagePPS20-0397
                                               Eric Mendenhall       25 of 29
Cherrod T Hindsman     PPS20-0362              Jenna Mendoza        PPS20-0398
                                                                                     Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
Matthew Millhollin      PPS20-0081              Patricia Roberts        PPS20-0207
Carla M Monehain        PPS20-0400              Jeroy Robinson          PPS20-0441
Carlos Moreno           PPS20-0401              Sammie Robinson         PPS20-0108
Michael S Morrison      PPS20-0402              Adrienne Rodriguez      PPS20-0442
Zachary P. Mueller      PPS20-0596              Gabriel Rodriguez       PPS20-0443
Kelly Murski            PPS20-0403              Mateo F Rodriguez       PPS20-0444
Andrew Myers            PPS20-0087              Richard C Ross          PPS20-0445
Frederick Myers         PPS20-0088              Melissa Ruiz            PPS20-0446
James Myers             PPS20-0089              Antonio Ruque           PPS20-0447
Stephanie Myers         PPS20-0090              Geena Christine Rupp    PPS20-0599
Paul Nardizzi           PPS20-0404              Edna Russell            PPS20-0110
Wendy Neff              PPS20-0405              Lee H Russell           PPS20-0448
Christopher New         PPS20-0091              Mark A Russell          PPS20-0449
Jillian Newkirk         PPS20-0406              John Sadler             PPS20-0450
Jeremy Nicholas         PPS20-0092              Ligno Sanchez           PPS20-0451
Michael Noble           PPS20-0093              Virginia Saxon-Ford     PPS20-0452
Michael C Nolon         PPS20-0409              Greg Schermerhorn       PPS20-0453
Colter Norris           PPS20-0410              Brenda Schiwitz         PPS20-0111
Dennis Norris           PPS20-0411              Michael Schuller        PPS20-0454
Kody Norris             PPS20-0412              Nathaniel Scott         PPS20-0455
Trinity Olson           PPS20-0413              Grant Selvey            PPS20-0600
Craig Palmer            PPS20-0414              Quratulain Shoukat      PPS20-0456
Cynthia Paris           PPS20-0415              Jeremy Small            PPS20-0457
Douglas W Patterson     PPS20-0416              Monica Smith            PPS20-0458
Antonio Perez           PPS20-0417              Anthony Spada           PPS20-0459
Jaron Perkins           PPS20-0418              Melissa Spencer         PPS20-0460
Anha Pham               PPS20-0419              Jamie Stallo            PPS20-0461
Thai Pham               PPS20-0420              Marc A Starks           PPS20-0462
Bonnie Phillippi        PPS20-0597              Barbara Steil           PPS20-0463
Gregory Piazza          PPS20-0421              Kelvin Stinyard         PPS20-0464
Vincent A Piazza        PPS20-0422              Randy Stone             PPS20-0117
Brian T Pierce          PPS20-0423              Sonja Stone             PPS20-0118
Timothy Pinney          PPS20-0424              Steven Stosur           PPS20-0465
Joshua Pitts            PPS20-0425              Robert T Stover         PPS20-0006
Craig Podgurski         PPS20-0598              Jeanie Straessler       PPS20-0466
Rocellious Pope         PPS20-0426              Chance Strawser         PPS20-0467
Nancy A Porter          PPS20-0427              David Taliaferro        PPS20-0119
Andre Powell            PPS20-0428              Ramona Rose Talvacchio PPS20-0468
Benjamin Purses         PPS20-0429              Katherina M Tan         PPS20-0469
Richard Ramirez         PPS20-0430              Berhane Tassaw          PPS20-0470
Charles Reardon         PPS20-0431              Michael Taylor          PPS20-0120
Derek L Reddick         PPS20-0432              Courtney S. Thiemann    PPS20-0601
Angela Reed             PPS20-0433              Robert Hayes Thomas     PPS20-0602
Christopher Reed        PPS20-0434              Walter Thomas           PPS20-0603
Edward Reed             PPS20-0435              William Wyatt Thomas    PPS20-0604
Betty G Rice            PPS20-0436              Christina Tiffany       PPS20-0471
Karen L Rice            PPS20-0437              Stephen M Troutz        PPS20-0472
Cheryl Richey           PPS20-0439              Clinton Turpen          PPS20-0473
Terri Richards          PPS20-0106              Henry J Valladares Cruz PPS20-0474
DebraCase
        Rios 4:20-cv-00517-BCW
                        PPS20-0440 Document 1-1 Filed  06/26/20
                                                Margarita  Vasquez PagePPS20-0475
                                                                         26 of 29
David M Roberts         PPS20-0206              Robert E Vick, II       PPS20-0476
                                                                                 Electronically Filed - Jackson - Independence - May 13, 2020 - 01:33 PM
   Bradley Votaw         PPS20-0477           Conni Wilson          PPS20-0131
   Joseph T Wachowski    PPS20-0478           Deborah A Wilson      PPS20-0484
   Ambiko Wallace        PPS20-0479           Jerry Wilson          PPS20-0132
   Vance M Warren, Sr.   PPS20-0480           Mitchell Wirth        PPS20-0485
   Barbara West          PPS20-0481           Debra Woodhouse       PPS20-0133
   Pamela K Wheetley     PPS20-0007           Jerry Wooten          PPS20-0487
   Jennifer White        PPS20-0482           Kimary Ann Zappia     PPS20-0606
   Gregory Willing       PPS20-0130


DATE:    14-May-2020                      ______________________________
                                                          rk




        Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 27 of 29
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BENJAMIN A CLARK,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV11902
VS.                                                                      DIVISION 2

FEDEX GROUND PACKAGING SYSTEMS INC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KENNETH R GARRETT III on 31-AUG-2020 in DIVISION 2 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV11902                                   Page 1 of 2                       DMSNCMCIVI (2/2017)


       Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 28 of 29
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ KENNETH R GARRETT III
                                              KENNETH R GARRETT III, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
JAMES MICHAEL ROSWOLD, 510 WALNUT ST, #100, KANSAS CITY, MO 64106

JAMES E BRADY, 510 WALNUT ST., #100, KANSAS CITY, MO 64106

Defendant(s):
 FEDEX GROUND PACKAGING SYSTEMS INC
JAMES PETRIK

Dated: 14-MAY-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV11902                                 Page 2 of 2                    DMSNCMCIVI (2/2017)


       Case 4:20-cv-00517-BCW Document 1-1 Filed 06/26/20 Page 29 of 29
